Citation Nr: 1616870	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  02-15 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for a service- connected cervical spine disorder. 

2.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected adjustment disorder with depressed mood. 

3.  Entitlement to an effective date earlier than May 2, 2007 for the grant of individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The appellant had active service from July 1978 to January 1984. 

This matter initially came before the Board on appeal from an August 2002 rating decision of the RO in Detroit, Michigan, in which the RO denied the appellant's request for an increased disability rating in excess of 30 percent for his service-connected cervical spine disorder.  In December 2003 and August 2005, the Board remanded the appellant's increased rating claim for additional development.  Subsequent to the completion of this development, the Board issued a decision in June 2006 in which it increased the appellant's cervical spine rating from 30 percent to 40 percent.  In a July 2006 rating decision (based upon the Board's June 2006 decision), the RO assigned the appellant a 40 percent disability rating effective May 31, 2002.  The appellant appealed the denial of an increased rating in excess of 40 percent to the United States Court of Appeals for Veterans Claims (Court). 

In March 2008, representatives of the appellant and VA's General Counsel filed a Joint Motion for Partial Remand in which the parties asserted VA erred in its duty to assist the appellant by not obtaining his records from the United States Social Security Administration.  The Joint Motion also noted that the Board applied the standard for deciding whether a veteran was rendered unemployable, rather than the standard for determining whether there was marked interference with employment in its analysis of whether referral for an extraschedular evaluation was warranted under 38 C.F.R. § 3.321.  Further, the Joint Motion indicated that since the evidence showed that the Veteran alleviated his neck pain by wearing a cervical collar, and Diagnostic Code 5285 provides a 60 percent rating for fracture of a vertebrae without cord involvement; abnormal mobility requiring a neck brace, the Board should provide a statement of reasons and bases for whether the Veteran's use of a cervical collar warranted a 60 percent rating under Diagnostic Code 5285.  An Order of the Court dated March 25, 2008 granted the parties' motion and vacated the Board's decision as it pertained to the assignment of the 40 percent rating.  The case was subsequently returned to the Board.  For the record, the Board observes that during this time frame, the appellant filed a motion for reconsideration of the Board's June 2006 decision.  In May 2008, a Deputy Vice Chairman of the Board dismissed the appellant's motion.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000 et seq.  In doing so, the Deputy Vice Chairman noted that since the June 2006 Board decision had been vacated by the Court, the motion for reconsideration was moot. 

Also in May 2008, the RO granted the appellant service connection for an adjustment disorder with depressed mood secondary to his cervical spine disability.  In doing so, the RO assigned a 30 percent disability rating with an effective date of May 2, 2007 on the basis of a VA outpatient treatment report in which a medical provider had related these conditions.  In that same rating decision, the RO denied the appellant's request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The appellant appealed the assigned 30 percent adjustment disorder rating and TDIU denial to the Board.  See July 2008 notice of disagreement.  However, after additional evidence was associated with the claims file, the RO granted the appellant's TDIU claim and assigned an effective date of May 2, 2007 (the day the appellant met the schedular criteria for the assignment of individual unemployability pursuant to 38 C.F.R. § 4.16(a) on the basis that his service-connected disabilities totaled a combined disability rating of 60 percent and occurred from a common etiology).  See May 2009 rating decision.  The RO continued to deny the appellant's request for a rating in excess of 30 percent for his service-connected adjustment disorder.  See May 2009 Statement of the Case.  Thereafter, the appellant perfected an appeal as to the denial of his increased rating adjustment disorder claim; and also appealed the May 2, 2007 effective date assigned to his TDIU.  See September 2009 Notice of Disagreement; May 2010 Statement of the Case; June 2010 Substantive Appeal. Thus, those two issues are ripe for the Board's review. 

In a July 2008 decision, the Board remanded the appellant's increased rating cervical spine claim in order to allow the RO an opportunity to request the appellant's records from SSA.  See March 2008 Joint Motion for Partial Remand; July 2008 BVA decision.  The RO attempted to obtain these records, but was informed that none were available.  See October 2008 memorandum to the claims file.  After reviewing all of the evidence available, the RO then issued a Supplemental Statement of the Case in which it continued to deny the appellant's request for an increased rating in excess of 40 percent for his cervical spine disability.  See May 2009 Supplemental Statement of the Case.  That issue has since been returned to the Board for further review.  See VA Form 8. 

The Veteran testified at an RO hearing in January 2009, regarding the increased rating for the cervical spine and depressive disorder, and claim for entitlement to a TDIU.  He also testified at a hearing via video conference before the undersigned Veterans Law Judge in November 2010.  The issues addressed during that hearing were (1) a claim of entitlement to an increased rating in excess of 40 percent for a cervical spine disability, (2) a claim of entitlement to an initial disability rating in excess of 30 percent for a depressive disorder and (3) entitlement to an effective date earlier than May 2, 2007 for the award of a total rating based on individual unemployability.  Transcripts of both hearings are of record.

Subsequently, in December 2010, the appellant's representative submitted a statement to the Board in which he asserted his awareness of outstanding VA medical records relevant to the appellant's increased rating cervical spine claim that had not been requested by VA.  In submitting this statement, the representative essentially argued that the appellant's appeal be remanded to the RO for additional development. 

Thereafter, the Board remanded the case in July 2011 to comply with counsel's December 2010 request to obtain the outstanding VA treatment records.  On remand, additional records from the VAMC in Detroit dated from 1990 to 2014 were obtained and scanned into VBMS.  The case was then returned for appellate review.

In July 2015, the Board remanded the case again as the evidence of record indicated a potential worsening of the cervical spine disability since it was last evaluated for compensation and pension purposes in March 2009; and also to determine what type of brace the Veteran required for his neck (i.e., whether it was a jury mast) as contemplated by 38 C.F.R. 4.71a, Diagnostic Code 5285 (2002).  The Board also determined that the evidence suggested that the Veteran's adjustment disorder with depressed mood had potentially worsened since it was last evaluated in March 2009 due to increased pain in the cervical spine.  The issue of entitlement to an effective date earlier than May 2, 2007 for the grant of a TDIU was found to be inextricably intertwined with the increased rating claims being remanded, so it was remanded, as well.  

During the course of the remand, in a December 2015 rating decision, the RO granted service connection for radiculopathy of the bilateral upper extremities secondary to the cervical spine disability, assigning a 30 percent rating for the left upper extremity, and a 40 percent rating for the right upper extremity, effective August 29, 2015.  The Veteran has not appealed this rating; thus, it is not before the Board.

In December 2015, prior to the recertification of the appeal back to the Board in January 2016, the Veteran's former representative submitted a letter that he was withdrawing representation as he and the Veteran did not agree on how to proceed with the case.  See December 28, 2015 letter from Veteran's previous attorney.  The former representative noted that the Veteran had been informed of the withdrawal; and the Veteran also was copied on the letter.  The Veteran indicated on a February 2016 statement that he did not need representation.  As the Veteran's previous representative has provided good cause for the withdrawal and the Veteran was notified of the withdrawal, the provisions of 38 C.F.R. § 14.631 (c) for withdrawal of representation before a VA agency of original jurisdiction have been followed.  In addition, as the Veteran has indicated that he does not want representation, the Board will proceed with the appeal with the Veteran being unrepresented.

After the case was recertified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is either duplicative or cumulative of information already of record that was considered by the RO. 

The case is now returned for appellate review.

The issue of entitlement to an effective date earlier than May 2, 2007 for the assignment of a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability is manifested by severe limitation of motion to the point of favorable ankylosis of the entire cervical spine, and demonstrable deformity of the C2 vertebra; but does not result in abnormal mobility requiring a brace, cord involvement, being bedridden, or requiring long leg braces. 

2.  The Veteran's adjustment disorder results in mild occupational and social impairment with chronic depression treated with medication.  


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating higher than 40 percent for the Veteran's cervical spine disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 5285, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2015). 

2.  The criteria for an initial rating higher than 30 percent for an adjustment disorder are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above, regarding his original service connection claim for depression, secondary to the cervical spine disability.  A May 2009 letter also informed the Veteran regarding the criteria for substantiating an increased rating claim for the cervical spine disability and chronic adjustment disorder.  In addition the October 2008 and May 2009 letters provided the Veteran with information on how VA determines and assigns effective dates.  As such, the October 2008 and May 2009 letters satisfied VA's duty to notify.  

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  Per the March 2008 Joint Motion for Partial Remand, and a July 2008 Board remand, the RO attempted to obtain copies of any SSA records for the Veteran, but was informed that none were available.  See October 2008 memorandum to the claims file.  The RO also has provided him with VA examinations in May 2004, September 2006, March 2008, March 2009, September 2015, and November 2015 to evaluate his cervical spine and psychiatric disabilities.  The examination reports adequately address all the necessary criteria for rating the claim.  

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in January 2009 and a Veterans Law Judge (VLJ) in November 2010, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearings, the DRO and VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating for primarily the cervical spine disability and sought to identify any pertinent evidence not currently associated with the claim.  In addition the Veteran volunteered his treatment history and symptoms.  

The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the RO or Board hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

II.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  In a claim for a greater original rating after an initial award of service connection, such as for the psychiatric disability, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

A.  Cervical Spine Disability

During the pendency of this appeal, the applicable rating criteria for the spine, found at 38 C.F.R. § 4.71a, were amended effective September 26, 2003.  See 68 Fed. Reg. 51 , 454-51, 458 (Aug. 27, 2003).  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted VA to do otherwise and VA did so. VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected cervical spine disability under both the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); 38 C.F.R. § 3.114 (2015); VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 (1997). 

(i.) The former schedular criteria 

The Veteran's service-connected cervical spine disability was originally evaluated under 38 C.F.R. § 4.71a , Diagnostic Codes 5290 (2002). 

Former Diagnostic Code 5290 [spine, limitation of motion of, cervical] provided that the highest schedular rating of 30 percent was assigned for severe limitation of motion of the cervical spine.  See 8 C.F.R. § 4.71a, Diagnostic Code 5292 (2002). 

Under former Diagnostic Code 5285, residuals of a fracture of a vertebra, a 60 percent evaluation is assigned for residuals of a fractured vertebra, without cord involvement, and with abnormal mobility requiring a neck brace (jury mast).  A 100 percent evaluation is assigned for residuals of a fracture of a vertebra with cord involvement, bedridden, or requiring long leg braces.  In other cases, the disability is rated in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  38 C.F.R. 4.71a, Diagnostic Code 5285 (2002). 

Under Diagnostic Code 5286, a 60 percent rating was warranted for ankylosis of the spine at a favorable angle.  A 100 percent rating was warranted for ankylosis of the spine at an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic Code 5286.  However, Diagnostic Code 5286 cannot be applied in this case as the Veteran's cervical spine segment is the only portion of the spine that has been service connected.  Diagnostic Code 5286 contemplates ankylosis of the whole spine-all three segments-cervical, lumbar, and dorsal. Thus, as the Veteran is not service connected for his lumbar and dorsal spines, Diagnostic Code 5286 cannot be applied in this case.

Under Diagnostic Code 5287, a 30 percent rating was the highest rating available for favorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287.   A 40 percent rating is assigned for unfavorable ankylosis of the cervical spine.

The criteria for intervertebral disc syndrome, in effect prior to September 23, 2002, provided that a maximum 60 percent rating when the IVDS was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm and absent ankle jerk or other neurological findings appropriate to the site of the diseased disc and little intermittent relief.  A 40 percent rating was assigned for severe intervertebral disc syndrome, with recurrent attacks, with intermittent relief.  A 20 percent rating was assigned for moderate intervertebral disc syndrome with recurrent attacks.  A 10 percent rating was assigned for mild intervertebral disc syndrome. 38 C.F.R. § 4.71a , Diagnostic Code 5293 (2002).

(ii.) The current schedular criteria 

The current General Rating Formula for Diseases and Injuries of the Spine provides as follows: (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

100 percent for unfavorable ankylosis of the entire spine; 

50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and

40 percent for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2015). 

Former Diagnostic Code 5285, concerning demonstrable deformity of a vertebral body, has not been carried over into the current schedular criteria. 


Analysis

The Veteran is seeking an increased rating for his service-connected cervical spine disability, which is currently evaluated as 40 percent disabling, effective May 31, 2002.  Although the Veteran has submitted extensive argument in connection with his claim, essentially, he has two primary contentions.  First, he contends that his cervical spine disability has resulted in cord involvement necessitating a 100 percent rating under the former Diagnostic Code 5285.  Second, he contends that demonstrable deformity of the cervical spine is present, thereby warranting an additional 10 percent rating under the former schedular criteria.  As has been discussed above, the former schedular criteria provided that an additional 10 percent rating can be added to that for limitation of motion based upon "demonstrable deformity of vertebral body."  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002). 

As will be explained by the Board below, cord involvement has not been demonstrated by competent medical evidence.  The Veteran's argument regarding demonstrable deformity of the cervical spine has been considered in the assignment of an additional 10 percent for the cervical spine disability combining to the 40 percent rating already assigned.  

The Veteran's service-connected cervical spine disability has been rated as limitation of cervical spine motion under former Diagnostic Codes 5290, discussed above. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After a review of the evidence, the Board has determined that the most appropriate former diagnostic code for evaluation of the Veteran's cervical spine disability is the code it is currently rated under, Diagnostic Code 5290.  The Veteran's cervical spine disability appears to involve principally pain and limitation of motion, which is congruent with former Diagnostic Code 5290 [limitation of motion of the cervical spine].  No other diagnostic code sufficiently addresses these symptoms. Accordingly, the Board finds that the Veteran is properly rated under the former Diagnostic Code 5290.  The Board will also consider the "demonstrable deformity of vertebral body" provision contained in former Diagnostic Code 5285. 

As explained above, the Veteran adamantly contends that his cervical spine disability has resulted in cord involvement, thus necessitating a 100 percent rating under former Diagnostic Code 5285.  Review of the medical record, however, fails to reveal any cord involvement or similar symptomatology in the Veteran's case. Although the Veteran did complain of radicular pain into the shoulders and arms and numbness into the lower extremities on one occasion in January 2002, such symptoms were not reproducible on examination.  The examiner specifically noted that "with distraction" there was 5/5 strength in all muscle groups of the upper extremities, with sensation and reflexes symmetrical and intact.  The Veteran was also apparently able to ambulate without difficulty. 

A May 2004 VA examiner noted that the spinal cord had a normal configuration and intensity with no evidence of spinal stenosis.  MRIs taken in February 2004 and September 2002 yielded identical findings.  Other findings in the medical record corroborate these results.  On VA examination in May 2004, the Veteran reported no radicular pain or numbness into the upper extremities.  He was able to walk without the aid of assistive devices and had a normal sensory and motor examination.  Similar findings were reflected in various other treatment records. 

A September 2006 VA examination report shows that the Veteran reported a painful and stiff neck, which was constant at an intensity of 8 out of 10.  He complained that his movement was limited and that it was difficult to turn his head or look up.  There was no trouble with his arms and heat seemed to help with the discomfort.  His sleep was disturbed but he did not use any cervical collar.  There was no radiation of pain.  Repetitive motion increased the pain without any additional loss of motion.  Activities of daily living were not affected.  On physical examination the Veteran held his head in a rather stiff position, and resisted motion of the cervical spine completely, complaining of severe pain.  Both upper limbs were negative for any neurological deficiency and sensation to pin prick and light touch was present and reflexes were equal.  The diagnosis was limited motion of the cervical spine with mild degenerative changes and minor calcification of the anterior-longitudinal ligaments.  A history of fracture and partial fusion was not appreciated at this time.

A March 2009 VA examination report shows that the Veteran denied any cervical radiculopathy or paresthesias in the extremities related to the cervical spine.  There also was no paralysis or weakness of the extremities secondary to the cervical spine.

On examination in November 2015 the Veteran was found to have degenerative disc disease of the cervical spine with associated radiculopathy of both upper extremities.  As noted in the introduction, the RO granted service connection for neurological findings in the bilateral upper extremities associated with the cervical spine in a December 2015 rating decision, effective August 29, 2015.  These ratings are not on appeal.

In short, cord involvement has not been shown by the competent medical evidence of record.  Numerous imaging studies taken throughout the appeal period have shown normal spinal cord configuration and intensity.  See, e.g., February 27, 2006 and May 17, 2007 VA cervical spine MRIs.  Such findings are supported by numerous neurological examinations in the record.  

On examination most recently in November 2015, an MRI showed mild to moderate neuroforaminal stenosis at C4-C5 and moderately to severe neuroforaminal narrowing at C5-C6.  However, there is  no indication that the Veteran is bedridden, uses long leg braces, a jury mast, or any other assistive device (other than his occasional use of a C-collar).  He has routinely demonstrated the ability to ambulate without significant difficulty. 

The Board has also considered the various medical treatise evidence submitted by the Veteran is considering whether cord involvement is present.  Such evidence, however, is not probative.  While these articles discuss various types of cervical spine injuries in general, they provide no insight into the presence or absence of various symptoms in the Veteran's specific case, in particular cord involvement.  As such, these articles are of little probative value in the instant case. 

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.   See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1)(competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court has held on numerous occasions that medical evidence which is speculative, general, or inconclusive in nature (such as that submitted by the veteran) cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The only evidence in the claims file which does indicate the presence of cord involvement is the Veteran's numerous statements that cord involvement exists.  It is well settled, however, that laypersons without medical training, such as the Veteran, are not qualified to render medical opinions regarding matters such as the existence of disability, which calls for specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2015) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is free to provide his lay account of symptoms, his statements to the effect that cord involvement is present are lacking in probative value. 

Because the competent medical evidence of record does not reflect cord involvement, the use of long leg braces, or a jury mast, a 100 percent rating under former Diagnostic Code 5285 is not for application in this case.  In addition, a 60 percent evaluation under Diagnostic Code 5285, for residuals of a fractured vertebra, without cord involvement, and with abnormal mobility requiring a neck brace (jury mast), does not apply.  None of the medical evidence demonstrates abnormal mobility of the neck requiring a neck brace (jury mast).

The Veteran has asserted that he started wearing a collar for his neck injury prior to any documentation that VA currently has.  The service treatment records show that the Veteran was treated with a cast after it was discovered that he had fractured his cervical spine.  See August 1983 hospital report.  More recent treatment records starting in January 2003 show the Veteran requested a cervical collar due to pain and was issued a soft collar brace.  However, VA treatment records do not show any abnormal mobility of the spine.  As noted, a May 2004 VA examiner noted that the spinal cord had a normal configuration and intensity with no evidence of spinal stenosis.  MRIs taken in February 2004 and September 2002 yielded identical findings.  The Veteran was not wearing a neck brace at the time of the September 2006 VA examination.  A November 2007 VA neurology consult notes that the Veteran had an MRI of the cervical spine in 2006, which showed desiccation of the intervertebral discs throughout the cervical spine; and that a recent CT of the cervical spine in 2007 showed bulging at C3-C4-C5 levels; and that an x-ray showed diffuse spurring to the cervical vertebrae.  

A March 2009 VA examination report shows that the Veteran wore a neck brace that gave relief because it prevented much movement of the cervical spine.  It was noted that he wore a Philadelphia neck brace.  The examiner commented that the Veteran was required to wear a neck brace daily, and that he had been instructed during neurology examination in November 2007 to continue wearing his neck collar.  It was noted that he had been wearing a soft neck brace during the night time and a firm neck brace during the day time.  The examiner could not comment about the specific type of neck brace (jury mast) without resorting to mere speculation.

May 2009 VA treatment records note that the Veteran was wearing a hard collar brace and that his pain was not controlled by Vicodin.  He was referred to neurosurgery for an MRI for chronic radicular neck pain.  Later records show that a June 2009 MRI of the cervical spine showed no disc herniation.

A November 2015 VA examination report shows the Veteran had abnormal or outside of normal range of motion of the cervical spine in that he had flexion and extension only to 5 degrees but with pain and fatigue during flare-ups, he had no motion at all.  The examiner determined that the Veteran had ankylosis of the spine, and checked the box for unfavorable ankylosis of the entire cervical spine.  It was noted that the Veteran used a cervical collar for the spine.

While the Veteran is shown to wear a neck brace, there is no medical evidence that such is for support of a deteriorating spine such as a jury mast would be.  The neck brace appears to be for comfort and to limit his neck motion, rather than to address abnormal mobility of the spine that would require a jury mast, as any motion in the cervical spine causes him pain.  Rather than being weak and in need of support the cervical spine has been found to be stiff and indeed, most recently, has been determined by the examiner in November 2015 to be ankylosed (i.e., fixed).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); see also Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing Dorland's Illustrated Medical Dictionary (27th ed. 1988) at 91).  Thus, even though the evidence does not state whether the Veteran's type of neck brace is considered a jury mast, the evidence does not show that the brace is used for abnormal mobility of the cervical spine in terms of preventing the neck from moving abnormally, but rather as a comfort measure to avoid any painful movement.

In addition, even though the November 2015 examiner checked the box for unfavorable ankylosis of the entire cervical spine, the rest of the medical evidence, including the findings of the November 2015 examination report, is not consistent with a finding of unfavorable ankylosis of the cervical spine as it pertains to VA's definition under the rating criteria.  Under the General Rating Formula for Disease and Injuries of the Spine, Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine...is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Range of motion studies on examination in November 2015 showed that the Veteran's cervical spine motion was limited to 0 degrees due to pain.  Thus, by definition, the Veteran's cervical spine is ankylosed in a favorable position, rather than unfavorable.  None of the prior medical evidence establishes any physical findings that meet the criteria for unfavorable ankylosis of the cervical spine.  It is significant that there was only one box available on the November 2015 Disability Benefits Questionnaire to check for unfavorable ankylosis of the entire cervical spine, with no box for favorable ankylosis.  Thus, the Board infers that the box being checked by the examiner showing unfavorable ankylosis of the cervical spine was in error.  

The Board also notes in passing that neither the current nor former rating criteria for intervertebral disc syndrome are applicable in the instant case.  The Veteran has not been diagnosed with intervertebral disc syndrome.  See November 2015 VA examination report.  Accordingly, consideration of the Veteran's cervical spine disability under former Diagnostic Code 5293 and current Diagnostic Code 5243 regarding intervertebral disc syndrome is not warranted. 

In summary, the Board finds that former Diagnostic Code 5290 (also with consideration of the "demonstrable deformity" provision of former Diagnostic Code 5285) and the current General Rating Formula for Diseases and Injuries of the Spine are applicable in this case. 

Schedular rating

(i.) The former schedular criteria 

The Veteran is currently in receipt of a 30 percent rating under former Diagnostic Code 5290.  This represents the highest rating available under this diagnostic code. 

As alluded to above, the former schedular criteria provide that in cases where "definite limitation of motion" is present, an additional 10 percent may be awarded for "demonstrable deformity of the vertebral body." The Board believes that this is such a case.  There is indeed definite limitation of motion of the cervical spine present, as is evidence by the assignment of a 20 percent disability rating therefor. A February 2004 MRI specifically noted that the "odontoid process of [the] C2 vertebra is deformed and the appearance is consistent with an old healed fracture deformity." 

Because the medical evidence reveals deformity of the C2 level, demonstrable deformity of a vertebral body has been demonstrated, along with limitation of motion.  An additional 10 percent rating is therefore warranted under the former schedular criteria. 

(ii.) The current schedular criteria 

The Board again observes that the provisions of former Diagnostic Code 5285 with respect to demonstrable deformity of a vertebral body have not been carried over into the current schedular criteria. 

Under the current schedular criteria, the 40 percent disability rating which is now assigned represents the highest disability rating possible in the absence of service-connected disability of an additional spinal segment.  While a 50 percent rating is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine, such requires service-connected disability beyond the cervical spine.  Such is not present in this case. 

Accordingly, a rating in excess of 40 percent is not warranted under the current schedular criteria. 

DeLuca considerations

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Board has considered whether an increased disability rating is warranted for the Veteran's cervical spine disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45; and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With respect to the former schedular criteria, the Board notes that where, as here, the Veteran is already receiving the maximum disability rating for limitation of motion [under Diagnostic Code 5290], consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Likewise, under the current schedular criteria, the Veteran is in receipt of the maximum possible rating available in the absence of a service-connected disability of another segment of the spine (i.e., service-connected disability of the thoracic or lumbar spine).  The consideration of the DeLuca provisions is therefore also not required under the current schedular criteria. 

Even if DeLuca was applicable to the instant case, however, there is no indication that the Veteran's cervical spine symptomatology warrants the assignment of a higher rating.  The Veteran's limitation of motion in his cervical spine has been considered to be painful in any motion to the point that he has been assessed as having favorable ankylosis of the cervical spine.  See, e.g., November 2015 VA examination report (i.e., 0 degrees of motion shown due to pain).  The 40 percent rating assigned for the cervical spine contemplates severe limitation of motion under the prior spine regulations with additional 10 percent for demonstrable deformity of the spine.  Therefore, the Veteran's functional limitation due to pain has been addressed by the 40 percent rating assigned, and the assignment of any higher disability rating under 38 C.F.R. §§ 4.40, 4.45 and Deluca is not warranted.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  

B.  Adjustment Disorder

As noted in the introduction, in May 2008, the RO granted the appellant service connection for an adjustment disorder with depressed mood secondary to his cervical spine disability.  In doing so, the RO assigned a 30 percent disability rating with an effective date of May 2, 2007 on the basis of a VA outpatient treatment report in which a medical provider had related these conditions.  

The Veteran appealed this rating contending that his symptoms warrant a higher rating.

The criteria for evaluating a chronic adjustment disorder are found at 38 C.F.R. § 4.130, Diagnostic Code 9440.  A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

GAF scores ranging from 71 to 80 indicate that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

A May 2, 2007 VA psychiatry progress note shows the Veteran reported being depressed for the last 23 years, which worsened in the last five years.  He gave a history of being in an automobile accident while stationed in Germany in 1983, which resulted in loss of consciousness and fractured cervical spine.  After his recovery he found employment as a truck driver and worked for 15 years.  He reportedly stopped working in 2000 after incurring further damage to his cervical spine.  He was seen one time in the mental health clinic in 2001 without a subsequent follow-up.  The clinician noted that the Veteran's depression stemmed from his medical condition and undergoing multiple treatments as a result of the 1983 accident.  He denied suicidal or homicidal ideations.

On examination the Veteran was neatly groomed and appropriately dressed.  He was pleasant and cooperative; his affect was bright and his speech was spontaneous, clear, and coherent.  His mood was euthymic.  Thought content and process was logical and goal-directed.  He denied auditory, visual, and tactile hallucinations.  He was alert and oriented to person, place, and time.  He denied the presence of suicidal thoughts, plans, or intents.  The assessment was depression secondary to general medical condition; and traumatic brain injury.  (Of note, the Veteran has been service-connected for traumatic brain injury since 2000; and in a September 2010 rating decision, an increased rating of 10 percent was assigned, effective October 23, 2008.  This matter is not on appeal.)

The Veteran received additional intermittent VA mental health therapy through 2007.  He underwent a VA mental disorders examination in March 2008.  He reported that he had been depressed since 1984, but even more depressed since he could not work anymore.  He denied suicidal or homicidal ideation or any past suicidal attempts.  He noted that he heard his mother calling while going to sleep and awakening, and sometimes when he was wide awake.  He noted that his mother had passed away the year prior.  He denied seeing things, panic attacks, or anxiety attacks.  He noted that he would sleep a maximum of three to five hours per night, and had done so for the past 25 years.  He indicated that he last worked in 2000 and stopped due to neck pain; and denied being terminated from jobs or having any legal problems.  On mental status examination, it was noted that he had vague auditory hallucinations of his mom calling him.  There were no delusions or suicidal ideation.  He was alert and oriented to person, place, and time.  He also did well on his memory tests.  The Axis I diagnosis was adjustment disorder with depressed mood.  The GAF score was 65.  The examiner noted that the Veteran's depression appeared to be situational due to his limitation in function and inability to work because of his neck disability.

An October 7, 2008 VA progress note shows the Veteran stated that he had been actively suicidal for the past week in that he wanted to take an overdose of pain killers.  He noted that he was financially strapped, had not worked in the last 8 years, and lived in a motel.  He was referred to a psychiatrist in the emergency department.  The Veteran noted that he was very frustrated about the pain he was in. The psychiatrist determined that the Veteran had passive suicidal thoughts without a specific plan.  He was alert and oriented and denied the presence of hallucinations.  His speech and thought content/ process also appeared to be logical, coherent, and goal-directed.  His mood was labile and he appeared worried and tense.  He made a verbal contract not to harm himself and his medication dosage for Citalopram was increased to 40 mg.

The Veteran testified at a January 2009 RO hearing that he was experiencing depression because he was not working anymore and had financial difficulties.  See January 2009 RO hearing transcript, p. 4.  He also mentioned that he would sometimes lose his temper at his previous job.  Id. at 6.

The Veteran's previous attorney also submitted a statement in January 2009 that the Veteran's depression had worsened over time and that there were several instances of suicidal ideation noted on treatment records in October 2008.  The attorney noted that the Veteran had chronic pain, inability to exercise, inability to work, and financial hardship, and was entitled to at least a 70 percent rating for his psychiatric disability.

The Veteran underwent another VA examination in March 2009.  He noted that his depression was directly related to his pain level.  He indicated that if he was in pain he could not focus and this made him depressed.  He also reported difficulty sleeping due to depression.  He denied anxiety, signs and symptoms of mania, psychosis, or panic attacks.  He also denied any side effect of medication, or suicidal thoughts, ideation, intent, or plan.  He indicated that when he was pain free, he would call people and that he kept up with his friends.  He noted that his relationships were not affected by his depression and that he had one good friend from high school, who was a nurse and would help him and visit him one to two times a week.  He also had other good friends and was in close contact with his niece, two brothers, and two sisters, and mentioned that they were all supportive.  He noted that he did not see them that much, however, when he was in pain.  He stated that pain limited his daily activities to watching television or reading.  He indicated that he stopped working due to pain in his neck and that he did not have any history of violence, assault, or suicidal attempt, or other legal problems.

After conducting a mental status examination, the Axis I diagnosis was adjustment disorder with depression.  The GAF score was 65.  The examiner commented that the impairment in functioning was mainly due to his pain, which was causing him the depression.  The examiner found that the depression did not cause any disability for him.

The Veteran was evaluated by a VA mental health student in May 2009.  The report noted depression starting in 1983 since a car accident when the Veteran suffered a broken neck and had chronic pain since then.  The Veteran reportedly had anger issues over his neck pain, but no change in sleep habits, or appetite, and denied suicidal ideation or any psychotic symptoms.  It was determined that he had no discernable Axis I diagnosis, and a GAF score of 75.  A VA staff psychiatrist reviewed the student's mental health assessment and agreed with the tentative assessment.

The Veteran was seen by a VA psychiatrist in July 2009.  The Veteran said he was somewhat depressed sometimes.  He noted that he enjoyed talking to friends.  He denied suicidal and homicidal ideations, or any past suicide attempts.  He also denied hearing voices or seeing things, crying spells, helplessness, or hopelessness.  He said that he slept a maximum of three to four hours because of pain.  He noted that he had a friend for a support system.  On mental status examination, there were no signs of psychosis, or suicidal or homicidal ideations.  The assessment was Axis I diagnosis of adjustment disorder with depressed mood, mild.  The GAF score was 65.  The plan was to continue with the Veteran taking Celexa.

Additional VA treatment records dated through 2010 show negative PTSD screens.

The Veteran underwent his most recent VA examination in September 2015.  The mental disorder diagnosis was adjustment disorder with depressed mood.  It was noted that the Veteran's level of occupational and social impairment was best summarized as: A mental condition had  been formally diagnosed but the symptoms were not severe enough to either interfere with occupational and social functioning or to require continuous medication.  It was noted that he had not been receiving psychiatric treatment and had last been seen in 2010 in the mental health clinic.  He indicated that he slept about four to six hours per night.  He denied loss of weight or appetite.  He also denied any manic or psychotic symptoms.  There were no suicidal or homicidal ideas noted.  Symptoms included a depressed mood.

In assessing these medical findings of record, the Board finds that overall the Veteran's symptoms do not meet the criteria for a disability rating higher than 30 percent.  His symptoms from his adjustment disorder result in mild occupational and social impairment due to symptoms such as depressed mood treated with medication.  He had a history of suicidal ideation in 2008 but no plan, and reports of auditory hallucinations of hearing his deceased mother's voice.  Treatment records after this show no findings of suicidal ideation or any auditory or visual hallucinations.  Occupationally he has not worked since 2000 but has attributed his lack of employment to his physical pain, rather than his depression.  Socially, he also is not shown to have much impairment due to his psychiatric disorder.  Mostly he noted that he refrains from interacting with others when he is in physical pain.  In addition, while he has some sleep impairment, this also has been attributed to his physical pain.  Therefore, the Board infers that both occupationally and socially, the Veteran is at most mildly impaired due to his adjustment disorder.

While there are reports of more severe impairment found on examination in March 2008 when he had vague auditory hallucinations of his mother calling him, and in October 2008 of suicidal ideation in that he wanted to take an overdose of pain killers, these were isolated incidents.  There were no further reports of any hallucinations on subsequent treatment records dated through 2015.  The Veteran also contracted for safety on the October 2008 VA treatment record and did not report any subsequent suicidal ideation on treatment records dated through 2015.  Overall, the Veteran's psychiatric symptoms seem to be directly related to the level of his neck pain.  While suicidal ideation is one of the symptoms listed in the criteria for a 70 percent rating under 38 C.F.R. § 4.130 , Diagnostic Code 9440 (2015), this symptom was not shown on any treatment record prior to or subsequent to the October 2008 treatment record.  In addition, persistent hallucinations are listed as one of the criteria for a 100 percent rating.  However, given that there was only the one notation in March 2008 of vague auditory hallucinations, this is not shown to be a persistent symptom.  Thus, the Board finds that the Veteran's symptoms amount to mild occupational and social impairment as a result of his psychiatric disorder warranting no more than a 30 percent disability rating. 

The Veteran's GAF scores range from 65 to 75, which also indicate more mild symptoms. This is consistent with the other clinical findings.  The Board finds that overall the Veteran's GAF scores support the criteria for no more than a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9440, for mild psychiatric symptoms.

The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505   (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his psychiatric disorder is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Rating

The evaluation of the Veteran's cervical spine disability and adjustment disorder does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id; 38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such as marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's cervical spine disability and adjustment disorder with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the cervical spine disability is manifested by severe limitation of motion with demonstrable deformity of the vertebral body and findings of favorable ankylosis of the cervical spine.  These manifestations are contemplated by 40 percent rating under Diagnostic Codes 5290 and/ or 5235.  The adjustment disorder is manifested by mild occupational and social impairment, which is contemplated by a 30 percent rating under Diagnostic Code 9440.  Thus, there are no manifestations of the Veteran's cervical spine disability and adjustment disorder not accounted for in evaluating it under the schedular criteria such as to render their application impractical.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  

The available schedular evaluation is adequate to rate the cervical spine disability and adjustment disorder, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's cervical spine disability and adjustment disorder for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In this case, all symptoms and functional impairment associated with the Veteran's cervical spine disability and adjustment disorder have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate these disabilities, as shown in the above discussion.  The adequacy of the combined evaluation of the Veteran's service-connected disabilities has not been raised.  Accordingly, the evaluation of the Veteran's cervical spine disability and adjustment disorder does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

The Board also finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  In Brambley, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, deferral of the extraschedular issues, pursuant to Brambley does not apply to the Veteran's case.


ORDER

Entitlement to an increased disability rating in excess of 40 percent for a service- connected cervical spine disorder is denied. 

Entitlement to an initial disability rating in excess of 30 percent for a service-connected adjustment disorder with depressed mood is denied. 


REMAND

Additional development is warranted before the Veteran's claim for an effective date earlier than May 2, 2007 for entitlement to a TDIU can be decided.  The Veteran filed his claim for TDIU in July 2008.  The issue also has been raised on a derivative basis as part of his increased rating claim for a cervical spine disability, effective May 31, 2002.  A TDIU was granted effective May 2, 2007, the date that the Veteran met the schedular criteria for a TDIU.  The Veteran contends, however, that he became unemployable back in 2000 when he stopped working due to his cervical spine disability.  His former representative has also asserted that the effective date for his TDIU should be the date of his increased rating claim (for his cervical spine disability).  

Presently, the Veteran's current service-connected disabilities are: (1) fracture odontoid (C2) with partial fusion, rated 30 percent from June 2, 2000, and 40 percent from May 31, 2002; (2) radiculopathy right (major) upper extremity associated with fracture odontoid (C2) with partial fusion, rated 40 percent from August 29, 2015; (3) radiculopathy left (minor) upper radiculopathy associated with fracture odontoid (C2) with partial fusion, rated 30 percent from August 29, 2015; (4) adjustment disorder with depressed mood associated with fracture odontoid (C2) with partial fusion, rated 30 percent from May 2, 2007; (5) cerebral concussion residuals claimed as traumatic brain injury, rated as 0 percent from June 2, 2000, and 10 percent from October 23, 2008; and (6) laceration of left thumb flexor tendon, rated 0 percent from June 2, 2000.  

The Veteran met the schedular criteria for a TDIU, May 2, 2007, as his combined disability rating, effective May 2, 2007, was 60 percent; and the combined rating was based on disabilities resulting from common etiology (i.e., the cervical spine disability) See generally 38 C.F.R. §§ 4.16(a), 4.25.  Therefore, the Veteran met the schedular criteria for a TDIU as of the date he filed his formal claim in July 2008.  As noted, the RO assigned an effective date of May 2, 2007 for the assignment of a TDIU.  Thus, the issue is whether the Veteran is entitled to a TDIU prior to May 2, 2007 on an extraschedular basis.

In a January 2015 supplemental statement of the case, the RO determined that the Veteran's case did not warrant referral to the Director of Compensation and Pension Service for consideration of a TDIU on an extraschedular basis prior to May 2, 2007.  As the RO has addressed this matter, the Board can proceed with adjudication of the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain employment verification forms VA-Form 26-8497 from the Veteran's previous places of employment, including from M&J Transport Inc.  Document all efforts to obtain this information.  (Note: A previous request was sent to M&J Transport in August 2008 but there is no response from the employer of record.)

2.  Refer this claim to the Director of VA's C&P Service or to the Under Secretary for Benefits for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to May 2, 2007. 

The following information is pertinent to the matter being considered:

(a)  the Veteran's highest education level is high school and his work history is as a truck driver from M&J Transport Inc, ending in October 2000; 

(b)  the Veteran's has multiple statements of record that he stopped working as a truck driver in October 2000 because of pain in his cervical spine. 

3.  Then readjudicate the remaining claim of entitlement to an effective date prior to May 2, 2007 for entitlement to a TDIU on an extraschedular basis.  If the claim is not granted to the Veteran's satisfaction, send him another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


